t c memo united_states tax_court david k winterroth petitioner v commissioner of internal revenue respondent docket no filed date david k winterroth pro_se fred edward green jr for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioner is liable for income_tax deficiencies relating to and years in issue additions to tax pursuant to sec_6651 and and and a sec_6673 penalty findings_of_fact in and petitioner received wages from republic services of dollar_figure dollar_figure and dollar_figure respectively in petitioner received an individual_retirement_account ira distribution of dollar_figure petitioner did not file federal_income_tax returns or pay taxes relating to the years in issue and respondent prepared substitutes for returns sfrs relating to these years on date respondent sent petitioner a notice_of_deficiency and determined deficiencies of dollar_figure dollar_figure and dollar_figure relating to and respectively in addition respondent determined that petitioner was liable for sec_6651 and additions to tax relating to the years in issue and sec_6654 additions to tax relating to and on date petitioner while residing in nevada timely filed a petition with the court at trial on date respondent moved for the imposition of a sec_6673 penalty unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure opinion petitioner contends that he has no federal_income_tax liability but admits that he received from republic services compensation of dollar_figure dollar_figure and dollar_figure relating to and respectively in addition respondent established that petitioner received an ira distribution of dollar_figure relating to see 596_f2d_358 9th cir holding that the commissioner’s determination relating to unreported income is presumed correct where it is supported by a minimal evidentiary foundation rev’g 67_tc_672 therefore petitioner had income of dollar_figure dollar_figure and dollar_figure relating to and respectively and was required to file tax returns relating to these years see sec_61 sec_6011 sec_6012 sec_6651 and provides that a taxpayer shall be liable for additions to tax for failure to timely file a return and failure to timely pay tax unless it is shown that such failure was due to reasonable_cause and not willful neglect pursuant to sec_7491 respondent bears the burden of production pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence relating to the issue and satisfies certain other requirements see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure relating to these additions to tax see 116_tc_438 respondent established that petitioner failed to file his returns and failed to pay the amounts shown on the and sfrs see sec_7491 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner’s failure to timely file returns and timely pay his tax_liabilities was the result of willful neglect and not reasonable_cause see sec_6651 and accordingly he is liable for these additions to tax see id respondent further determined that petitioner was liable for sec_6654 additions to tax relating to and to satisfy his burden of production respondent must establish that petitioner was required pursuant to sec_6654 to make annual payments see wheeler v commissioner t c pincite respondent failed to establish that petitioner had a tax_liability and thus did not establish that petitioner was obligated to make a payment see id with respect to however respondent met his burden ie he established that petitioner did not file a return and was obligated but failed to make the requisite payment accordingly petitioner is not liable for a pursuant to sec_6654 a required_annual_payment is generally equal to the lesser_of of the tax shown for the subject taxable_year or if no return was filed of the tax for such year or of the tax shown on the taxpayer’s return for the preceding year sec_6654 addition_to_tax relating to but is liable for a sec_6654 addition_to_tax relating to petitioner instituted this proceeding primarily for delay and despite this court’s warnings persistently asserted frivolous contentions we therefore impose a dollar_figure sec_6673 penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
